Citation Nr: 1205793	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  08-09 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1969 to April 1972.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's low back disorder was not noted on clinical examination at the time of service entrance.

2.  Clear and unmistakable evidence demonstrates that a low back disorder existed at the time of the Veteran's entrance into active military service.

3.  Clear and unmistakable evidence demonstrates that the Veteran's preexisting low back disorder was not aggravated by active service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1111, 1113, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's January 2006 and November 2006 letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

With respect to the Dingess requirements, the RO's November 2006 letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In compliance with the Board's September 2010 remand, the Veteran's records from the Social Security Administration have been obtained and associated with the claims file.  Pursuant to the Board's July 2009 remand, VA provided the Veteran with a new VA spine examination in January 2010 to determine the relationship between his current low back disorder and his military service.  See 38 C.F.R § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The VA examination obtained was based upon a review of the Veteran's claims file, examination of the Veteran, and with consideration of the Veteran's statements.  Additionally, the VA examiner provided a written rationale for the conclusion reached and the Board therefore concludes that this examination was adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  While the Board is aware that additional treatment records relating to the Veteran's low back disorder have been associated with the claims file subsequent to the January 2010 VA examination, the Board finds that this evidence is accumulative in that it merely shows ongoing treatments for the Veteran's currently diagnosed chronic low back pain since the 2000s.  The evidence is also consistent with the January 2010 VA examiner's opinion.  Accordingly, there is no prejudice to the Veteran in not obtaining a new VA examination.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  Under these circumstances, the Board finds that there has been substantial compliance with its previous remands.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Veteran contends that while in basic training, he hurt his back after riding in a Jeep on a bumpy road for long hours.  He stated that he could not sit for two weeks after that incident due to pain.  He claims that he continue to experience low back pain ever since that time.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The Veteran is presumed to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id.  Aggravation for purposes of entitlement to VA compensation benefits requires more than that a preexisting disorder become intermittently symptomatic during service; rather, there must be permanent advancement of the underlying pathology.  Furthermore, temporary or intermittent flare-ups of a preexisting disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).

The Veteran's June 1969 pre-enlistment examination report noted no abnormalities for the spine and other musculoskeletal system.  In the report of medical history, the Veteran reported a history of back trouble.

In an October 1969 letter, a private physician stated that the Veteran was seen in September and October 1967 with lumbar myalgia and again in March 1968.  The Veteran reported that the back condition was recurring.

In a December 1969 service treatment report, the Veteran relayed a history of low back pain since October 1967.  He stated that his back pain was worse since basic training but it would let up when he was not exerting himself.  The impressions were spina bifida occulta and chronic low back pain.

December 1969 service treatment reports reflect that the Veteran reported a history of back pain for three years, worse with lifting and bending.  It was noted that he was seen by a civilian doctor for five times and was treated with usual measures for back strain.  On examination, there was slightly exaggerated spinal curvature and full range of motion, with no local tenderness.  X-ray of the lumbosacral spine revealed spina bifida occulta (a defect at the posterior bony wall of the spinal canal, without associated abnormality of the spinal cord or meninges).  The Veteran was referred to the orthopedic clinic for his back problem and the clinical examination was normal.  However, the Veteran was placed on a temporary profile for approximately two months, with restrictions on crawling, stooping, running, jumping, prolonged standing or marching and strenuous activity.

The Veteran's January 1972 separation examination report is negative for any back disorder.

After separation from service, a July 1998 private treatment report from G.B., M.D. noted an assessment of back spasm.

Private treatment reports from G.B., M.D. dated from April 2002 to April 2004 show diagnoses of low back pain, sacroiliac pain, left radiculopathy and sciatica.

In a June 2001 private chiropractor treatment report, the Veteran reported constant and moderate low back pain as well as leg pain.  The Veteran stated that he began having low back problems when something "popped" in his back in December of 2000.  The working diagnoses were lumbosacral radiculitis and radicular syndrome of lower limps.

A May 2002 private magnetic resonance imaging (MRI) of the Veteran's lumbar spine revealed mild disc bulge at L3-4 without root compromise, however, otherwise normal.  

An October 2002 private pain clinic note shows that the Veteran underwent injection of lumbar epidural with a diagnosis of lumbar disc degeneration.  

Private treatment reports from G.B., M.D., dated from December 2002 to April 2010, noted the Veteran's report that he had back pain since December 2000.  It reflects that the Veteran received treatments for his chronic low back pain with pain medication, lumbar injections and physical therapy, without much relief.

A February 2003 computerized tomography (CT) of the Veteran's lumbar spine revealed degenerative changes.  There was no evidence of significant herniated nucleus pulposus or evidence of significant spinal stenosis.

In a December 2003 private treatment report, the Veteran stated that he had pain in the back and the left leg dating back to 2001.  He stated that over the years the pain increased in severity to the point that he could not drive or walk a long distance as his legs gave out and he had fallen down several times.  Physical examination of the spine revealed no scoliosis or kyphosis.  There was also no tenderness over the spine, except for mild tenderness over the sacroiliac area, or significant muscle spasm.  The diagnostic impression was lumbar disc disease with possible sciatica.

In a June 2004 letter, G.B., M.D. stated that the Veteran had chronic low back pain since December 2000.  It was noted that the pain was constant, moderate to severe pain, with intermittent radiating pain and that there had been no relief with lumbar epidural steroid and sacroiliac injections or physical therapy.

A January 2005 private neurosurgeon's report stated that after thorough analysis, to include CT scans of the pelvis, bone scan, electromyography (EMG), flexion and extension and lumbar spine x-rays and MRI, there was no surgical lesion in the Veteran's spine that resulted in his pain and a surgical intervention was not recommended.

VA treatment reports dated from May 2005 to October 2008 reflect that the Veteran's consistent complaints of low back pain with sciatica.  In a May 2005 VA treatment report, the Veteran reported his chronic low back pain that started in 2000.  

A December 2007 Social Security Administration decision found that the Veteran was disabled due to multiple impairments, to include sciatic nerve pain, chronic low back pain, left sciatic syndrome and chronic pain.

The Veteran underwent a VA spine examination in February 2007.  The VA examiner stated that the Veteran's claims file was reviewed.  The Veteran reported that he experienced chronic low back pain for many years.  He claimed that he first noticed it while he was in service in the early 1970s.  He described that he was riding in a Jeep that was traversing over a bumpy road and he noted significant back pain for several days following this accident.  He further claimed that his back pain had gotten significantly worse since the year of 2000.  He currently complained of significant left-sided low back pain with radiation into his distal left lower extremity down to the level of ankle.  He also complained of generalized stiffness in his low back.  Following a physical examination, the diagnoses were chronic lumbosacral strain and left lower extremity sciatica.  The examiner opined that "the [Veteran's] chronic lumbosacral strain and left lower extremity sciatica are less likely as not (less than 50/50 probability) caused by [or] a result of his service in the army from 1969 to 1975."  In support of this opinion, the examiner stated that the Veteran's symptoms had been progressive in nature and largely occurred after his enlistment in the military, beginning in the year 2000.  

A February 2008 private treatment report from R.B., M.D. stated that the Veteran was referred for history of low back pain for six years with radiation from the left sacroiliac joint down his leg to his left heel.  The Veteran did not recall any specific trauma.  It was noted that the Veteran was seen by a neurologist who evaluated him and found no specific etiology of his problem.  The impression was chronic lumbar radiculitis, with possible annular tear.  In a May 2008 treatment report, Dr. B. noted that the Veteran's spine MRI was negative for annular tear.  It was also noted that the Veteran underwent nerve conduction study and EMG of both lower extremities which were normal.  

The Veteran underwent another VA spine examination in January 2010.  The VA examiner stated that the Veteran's claims file was reviewed.  The examination report noted that the Veteran's December 1969 enlistment examination listed back trouble and his history of back pain for three years.  X-ray of the lumbosacral spine at that time revealed spina bifida occulta.  The Veteran reported that he injured his back in basic training when he was riding in the back of a Jeep on a bumpy ride.  He stated that after that incident he was seen in the infirmary and that he was unable to sit for two weeks due to pain.  He stated that his chronic back problems persisted after service.  The Veteran complained of sharp pain in the lower back that radiated down the left leg to the foot.  Following a physical examination, the diagnoses were lumbosacral strain, lumbosacral degenerative joint disease with the left lumbar radiculopathy and spina bifida occulta.  The VA examiner opined that the Veteran's current back disorder was related to symptomatology and/or diagnosis in the private medical records prior to military service.  In support this opinion, the examiner offered the following rationale:

The [V]eteran had chronic low back pain of three years' duration prior to military service.  As this represents a chronic back problem of long duration, it is likely that this particular problem has persisted over the years.  His current back problems likely represent a normal progression for this back condition.  Thus, I find no clinical evidence that the [V]eteran's claimed back condition was permanently aggravated during the [V]eteran's military service.

The examiner further stated that the condition of spina bifida occulta was a congenital defect and that it was generally a benign defect that in most cases did not cause chronic low back pain.  The examiner opined that the Veteran's chronic low back pain was not caused by his spina bifida occulta.

Although the Veteran reported a history of back trouble on his June 1969 pre-enlistment examination report, the examination report noted no abnormalities for the spine and other musculoskeletal system.  Thus, the Board finds that a low back disorder was not noted on service entrance.  Accordingly, the Veteran is presumed to have been in sound condition.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. § 3.304, 3.306.   

However, the Veteran's own admission on the enlistment examination and following two months into active duty as to low back pain that existed for at least two years prior to service and the contemporaneous medical records associated with the Veteran's service treatment records that clearly show that the Veteran a chronic low back disorder, provide clear and unmistakable evidence that his low back disorder pre-existed his military service.  Service treatment records reflect that in October 1969, his private physician wrote that the Veteran was seen on at least three separate occasions for recurring back pain or lumbar myalgia in the previous two years.  Thereafter, the Veteran's complaints of low back pain commenced in December 1969, two months after his entrance into service.  At that time, the Veteran reported that he had a history of back pain for three years prior to his enlistment, for which he had been seen by a civilian doctor for five times and was treated with usual measures for back strain.

The Veteran contends that the onset of his low back pain was the claimed inservice incident while in basic training.  The Board finds that the Veteran's statements are competent evidence of the inservice incident and the onset of his back pain.  See Layno v. Brown, 6 Vet. App. 465 (1994) (finding that a lay person is competent to attest to the factual matters of which he or she had first-hand knowledge).  However, the competency of an individual to testify must be distinguished from the credibility of the testimony.  The Veteran's statements as to the onset of his low back pain lack credibility as they are inconsistent with the other evidence of record and the Veteran's other statements of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that credibility may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence).  Service treatment reports reflect that the Veteran reported back trouble on his enlistment examination and that when the Veteran was evaluated for back pain two months into his service, he reported recurring low back pain two years prior to enlistment for which he was treated by a civilian doctor.  The history of back pain reported by the Veteran in service was very specific in that he reported a three year history of back problem and that he was treated by a civilian doctor for five times with usual measures for back strain.  The Board finds significant the inconsistency of the Veteran's statements as to the onset of his low back problem.  The evidence of record simply does not support the Veteran's contention that he had chronic low back pain only after the claimed inservice vehicle incident during basic training.

The Board also finds clear and unmistakable evidence that the Veteran's pre-existing low back disorder was not aggravated by his military service.  The Veteran reported in the December 1969 service treatment report that his back pain was worse since basic training but it would let up when he was not exerting himself.  His January 1972 separation examination report is negative for any complaints or diagnoses of a low back disorder.  Thereafter, post service records also fail to document any complaints of or treatment for any low back disorder for over two decades after his discharge from service.  The first evidence of record documenting the Veteran's complaint after military discharge is the July 1998 private treatment report, in which he reported back spasm.  Subsequent private treatment records reflect that the Veteran consistently reported that he started to have chronic low back pain since 2000.  

Furthermore, the January 2010 VA examiner opined that the Veteran's current low back disorder was not a result of active duty nor was aggravated active duty service.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).  This opinion was rendered by a medical professional who is competent to offer an opinion in the matter, and who reviewed the Veteran's service treatment records in detail, as well as his available medical records, and considered the Veteran's lay statements.  In support of this opinion, the examiner stated that the Veteran's low back pain that existed three years prior to military service represented a chronic back problem of long duration and had persisted over the years.  The examiner concluded that the Veteran's current back problem was a normal progression for the back condition in service and that there was no clinical evidence that the Veteran's claimed back condition was permanently aggravated during military service.  The opinion is adequate as the VA examiner explained the basis for the opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  With regard the Veteran's spina bifida occulta noted in the service treatment records, the examiner explained that it was a congenital defect and that generally did not cause chronic low back pain.

To the extent that the Veteran contends that his preexisting low back disorder was permanently aggravated by the vehicle incident while in basic training, the Board finds that such contention is not competent evidence of aggravation.  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay statements are competent evidence regarding symptoms capable of observation and may provide sufficient support for a claim of service connection.  Id.; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  However, while the Veteran's statements are competent evidence as to the occurrence of the inservice vehicle incident and the resulting back pain itself, the question of whether there was permanent advancement of the Veteran's low back disorder due to the claimed inservice incident is not a simple question that can be determined based on mere personal observation by a lay person.  The issue does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide a competent etiological opinion that his preexisting low back was permanently aggravated as the result of his military service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Additionally, the fact that the physicians who evaluated the Veteran's low back problem in service found no specific back injury while on active duty is probative evidence against the Veteran's contention that the claimed vehicle incident in service permanently aggravated his preexisting low back disorder.

Accordingly, the Board concludes that the presumption of soundness of the Veteran's low back at enlistment is rebutted by clear and unmistakable evidence that a low back disorder existed prior to his entry into service and by clear and unmistakable evidence that a low back disorder was not aggravated by active service.  38 U.S.C.A. §§ 1111, 1113; 38 C.F.R. §§ 3.304, 3.306.  Accordingly, service connection for a low back disorder is not warranted.
Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim of entitlement to a low back disorder, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


